EXHIBIT 10.2

NI HOLDINGS, INC.

 

Time-Based Restricted Stock Unit Agreement for Non-Employee Directors

 

Name of Participant:  [___________] Date of Grant:  ________ , 20__ No. of Units
Covered:  [___________] Vesting Commencement Date:  [___________]  

Vesting Date:

__________ , 20__                  ______ Units

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) governs the Stock Unit
Award granted by NI HOLDINGS, INC., a North Dakota corporation (the “Company”)
to the above-named individual (the “Participant”), in accordance with and
subject to the provisions of the Company’s 2020 Stock and Incentive Plan (the
“Plan”). A copy of the Plan has been made available to the Participant. Unless
the context indicates otherwise, capitalized terms that are not defined in this
Agreement shall have the meaning set forth in the Plan.

 

Grant of Restricted Stock Units.

In accordance with the Plan, and effective as of the Date of Grant specified
above, the Company has granted to the Participant the number of Stock Units
specified at the beginning of this Agreement (collectively, the “Restricted
Stock Units,” and each a “Restricted Stock Unit.”). Each Restricted Unit
represents the right to receive a share of Common Stock (a “Share”) and dividend
equivalent amounts corresponding to the Share, subject to the terms and
conditions of this Agreement and the Plan.

The Restricted Stock Units granted to the Participant shall be credited to an
account in the Participant’s name. This account shall be a record of
book-keeping entries only and shall be utilized solely as a device for the
measurement and determination of the number of Shares to be issued to or in
respect of the Participant pursuant to this Agreement. Restricted Stock Units
may not be transferred by the Participant without the Committee’s prior written
consent other than by will or the laws of descent and distribution.

Vesting of the Shares.

The Participant’s interest in the Restricted Stock Units shall vest and become
non-forfeitable on the vesting date(s) set forth above (each a “Vesting Date”)
if the Participant remains in the continuous service on the Company’s Board of
Directors (the “Board”) from the Vesting Commencement Date through each
applicable Vesting Date. Except as provided in paragraphs 2(b) through (d)
below, if the Participant’s service on the Board is terminated prior to a
Vesting Date, any Restricted Stock Units that remain unvested as of the date of
such termination shall be forfeited.

 

 



If the Participant remains on the Board from the Vesting Commencement Date until
the date the Participant’s service is terminated due to Disability or death that
occurs before the Vesting Date, then any Restricted Stock Units that remain
unvested will vest in full and become non-forfeitable as of the date of such
termination.

If the Participant voluntarily resigns from the Board for any reason prior to
the Vesting Date (other than due to Disability), then the Restricted Stock Units
will vest in a pro rata number of the Restricted Stock Units. The pro rata
number of Restricted Stock Units that vest shall be determined by multiplying
the unvested Restricted Stock Units by a fraction, the numerator of which is the
number of full and partial calendar months of the Participant’s service with
Board from the first day of the Vesting Commencement Date to the date of
resignation, and the denominator of which is the number of full calendar months
from the Vesting Commencement Date to the Vesting Date. A partial month of
service shall count as a full month.

If the Participant remains on the Board from the Vesting Commencement Date until
a Change in Control that occurs before the Vesting Date, then any Restricted
Stock Units that remain unvested will vest in full and become non-forfeitable
upon the Change in Control.

Issuance and Settlement.

After any Restricted Stock Units vest in accordance with Section 2, the Company
shall cause to be issued to the Participant, or to the Participant’s designated
beneficiary or estate in the event of the Participant’s death, one Share in
payment and settlement of each vested Restricted Stock Unit. The Committee shall
cause the Shares issuable in connection with the vesting of any such Restricted
Stock Units to be issued as soon as practicable after vesting, but in all events
no later than 30 days after vesting, and the Participant shall have no power to
affect the timing of such issuance. Such issuance shall be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company and shall be in complete settlement and
satisfaction of such vested Restricted Stock Units.

Notwithstanding the foregoing, the Restricted Stock Units shall be treated as
“deferred compensation” subject to section 409A of the Internal Revenue Code
(the “Code”) if they are not otherwise exempt under the “short-term” deferral
exemption. In such case, if any Restricted Stock Units vest and become payable
on account of a Change in Control, the Restricted Stock Units shall not become
payable (even though non-forfeitable) unless the Change in Control constitutes a
“change in control event” as defined in Treasury Regulations promulgated under
section 409A of the Code. In addition, if any Units vest and become payable on
account of a Participant’s resignation from the Board, the Units shall not
become payable (even though non-forfeitable) unless the resignation constitutes
a “separation from service” as defined in Treasury Regulations promulgated under
section 409A of the Code.

 

 



Shareholder Rights. The Restricted Stock Units do not entitle the Participant to
any rights of a shareholder of the Company. Notwithstanding the foregoing, the
Participant shall accumulate an unvested right to payment of cash dividend
equivalents on the Shares underlying Restricted Stock Units if cash dividends
are declared by the Company on the Shares on or after the Date of Grant. Such
dividend equivalents will be in an amount of cash per Restricted Stock Unit
equal to the cash dividend paid with respect to one Share. The Participant shall
be entitled solely to payment of accumulated dividend equivalents with respect
to the number of Restricted Stock Units equal to the number of Shares that
become issuable to the Participant pursuant to this Agreement. Dividend
equivalents will be paid to the Participant as soon as administratively possible
following the date that the Shares are issued to the Participant. The
Participant shall not be entitled to dividend equivalents with respect to
dividends declared prior to the Date of Grant. All dividend equivalents
accumulated with respect to forfeited Restricted Stock Units shall also be
irrevocably forfeited. As of the date of issuance of Shares underlying
Restricted Stock Units, the Participant shall have all of the rights of a
shareholder of the Company with respect to any Shares issued pursuant hereto.

Definitions. For purposes of this Agreement, the following shall have the
following meanings:

“Change in Control” means:

the approval of the shareholders of the Company, and consummation, of (A) any
consolidation, merger or statutory share exchange of the Company with any person
in which the surviving entity would not have as its directors at least a
majority of the Incumbent Board and as a result of which those persons who were
shareholders of the Company immediately prior to such transaction would not
hold, immediately after such transaction, at least 50% of the Voting Power of
the Company then outstanding or the combined voting power of the surviving
entity’s then outstanding voting securities; (B) any sale, lease, exchange or
other transfer in one transaction or series of related transactions
substantially all of the assets of the Company; or (C) the adoption of any plan
or proposal for the complete or partial liquidation or dissolution of the
Company. For purposes of this Section 5(a), “Voting Power” when used with
reference to the Company shall mean the voting power of all classes and series
of capital stock of the Company now or hereafter authorized; or

the individuals who, as of the date of this Agreement, are members of the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall be considered to be a member of the Incumbent Board).

“Disability” means the Participant has been determined, by a physician selected
by the Company and reasonably acceptable to the Participant, to be unable to
engage in any substantial gainful activity by reason of a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

 

 



No Right to Continued Service. This Agreement and the grant of the Stock Unit
Award do not give the Participant any rights with respect to continued service
with the Company or an Affiliate.

Change in Capital Structure. In accordance with the terms of the Plan, the terms
of this Agreement and the number and kind of Shares shall be adjusted as the
Board determines to be equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.

Governing Law; Venue. The laws of the State of North Dakota shall govern all
matters arising out of or relating to this Agreement including, without
limitation, its validity, interpretation, construction and performance but
without giving effect to the conflict of laws principles that may require the
application of the laws of another jurisdiction. Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the District of North Dakota or in any court of the State of North
Dakota sitting in Fargo, North Dakota. Each party waives, to the fullest extent
permitted by law (i) any objection it may now or later have to the laying of
venue of any legal action or proceeding arising out of or relating to this
Agreement brought in a court described in the preceding sentence and (ii) any
claim that any legal action or proceeding brought in any such court has been
brought in an inconvenient forum.

Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the Date of Grant and this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the Date of Grant.

Participant Bound by Plan. The Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and the Participant agrees
to be bound by all of the terms and provisions of the Plan.

Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon the Participant and the Participant’s successors
in interest and the Company and any successors of the Company.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Agreement as of the date first set forth above.

 

NI HOLDINGS, INC.   [NAME OF PARTICIPANT]                 By:       Name:      
Title:      

 



 

 

 



